                                Case 2:20-mj-02170 Document 1 Filed 12/16/20 Page 1 of 6
$2 5HY &ULPLQDO&RPSODLQW DSSURYHGE\$86$
                                                          Michelle Morgan)                                                   20-126


                                             81,7('67$7(6',675,&7&2857
                                                                                     IRUWKH
                                                               (DVWHUQ'LVWULFWRI3HQQV\OYDQLD

                     8QLWHG6WDWHVRI$PHULFD
                                Y
                       CHRISTOPHER LARUE                                                           &DVH1R 20-mj-2170




                                Defendant(s)


                                                              CRIMINAL COMPLAINT
            ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                             October 19, 2020                           LQWKHFRXQW\RI                 Bucks        LQWKH
       Eastern              'LVWULFWRI                Pennsylvania                 WKHGHIHQGDQW V YLRODWHG

               Code Section                                                                          Offense Description
 18 USC 2113(a), (d)                                        Armed bank robbery
 18 USC 924(c)                                              Brandishing a firearm during a crime of violence




            7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 See attached affidavit




            ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
            u

                                                                                                                       /s/ Adam Sucheski
                                                                                                                       Complainant’s signature

                                                                                                                      FBI SA Adam Sucheski
                                                                                                                        Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH         12/16/2020 12:51pm                                                                                  /s/ Hon. Richard A. Lloret
                                                                                                                          Judge’s signature

&LW\DQGVWDWH                                 Philadelphia, PA                                                      U.S. Magistrate Judge
                                                                                                                        Printed name and title
             Case 2:20-mj-02170 Document 1 Filed 12/16/20 Page 2 of 6




                                                                                    No. 20-mj-2170

 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT


       I, Adam Sucheski, a Special Agent with the Federal Bureau of Investigation (FBI),

Philadelphia Division, being duly sworn, depose and state as follows:

   1. I have been employed as a Special Agent of the FBI for over 14 years and am currently

assigned to the Philadelphia Division's Fort Washington Resident Agency. While employed by

the FBI, I have investigated federal criminal violations related to armed robberies, fugitives, art

theft, drug trafficking, bank robberies, fugitives and threatening communications among other

crimes. I have gained experience through training at the FBI Academy, prior law enforcement

training, and everyday work related to conducting these types of investigations.

   2. As a federal agent, I am authorized to investigate violations of laws of the United States

and to execute warrants issued under the authority of the United States.

   3. This case involves the investigation of CHRISTOPHER LARUE (LARUE) for bank

robbery and related offenses in the Eastern District of Pennsylvania.

   4. I submit this Affidavit in support of an application for a criminal complaint and an arrest

warrant for CHRISTOPHER LARUE, based on the evidence described below, which I submit

constitutes probable cause to believe that LARUE violated 18 U.S.C. §§ 2113(a), (d) (Bank

Robbery) and 924(c) (Brandishing a Firearm during a Crime of Violence).

   5. The information in this Affidavit is based, among other things, on my own investigation,

and information from interviews, a cooperating witness, internet communications, bank and

other records, and other law enforcement officers. I submit this Affidavit for the limited purpose

of establishing probable cause for arrest warrants; therefore, I have not recited every fact I know

about this investigation.

                                                 1
             Case 2:20-mj-02170 Document 1 Filed 12/16/20 Page 3 of 6




                                     LEGAL AUTHORITY

   6. 18 U.S.C. § 2113(a) states that “Whoever, by force and violence, or by intimidation, takes,

or attempts to take, from the person or presence of another, or obtains or attempts to obtain by

extortion any property or money or any other thing of value belonging to, or in the care, custody,

control, management, or possession of, any bank, credit union, or any savings and loan

association” shall be guilty of an offense.

   7. 18 U.S.C. 2113(d) makes it a crime to commit the offense of bank robbery by assaulting

or putting in jeopardy the life of any person by the use of a dangerous weapon or device.

   8. 18 U.S.C. § 924(c) makes it a crime, during and in relation to any crime of violence to use

and carry a firearm, or in furtherance of any such crime, to possesses a firearm, or brandish a

firearm.

                                      PROBABLE CAUSE

   9. On October 19, 2020, at approximately 8:30 a.m., Perkasie Borough Police Department

was dispatched to a silent holdup alarm at the Quakertown National Bank (QNB) located at 607

West Chestnut Street, Perkasie Borough, Bucks County, Pennsylvania, which is in the Eastern

District of Pennsylvania.

   10. The tellers reported to police that a white male, approximately 5'6" to 5'7" tall, entered

the bank following a teller who had arrived to open the bank. The suspect was wearing a dark ski

mask with a hood covering his head and all dark clothing. The suspect was also wearing black

boots and had a dark colored backpack. The suspect announced a robbery and demanded that the

safe be opened. The suspect was told that another employee was needed to open the vault.

Another employee entered the bank and the suspect took all the phones from the three employees

present and had them open the safe. The suspect was then given two cash drawers from the safe


                                                 2
             Case 2:20-mj-02170 Document 1 Filed 12/16/20 Page 4 of 6




containing U.S. currency. The suspect then demanded the cash from the tellers’ drawers. The

cash from two teller drawers was provided. The suspect at one point produced a small handgun

from his pocket and stated that he did not want to hurt anyone. Prior to leaving, the suspect

attempted to close the vault door locking the employees inside, however he could not secure the

door.

   11. I received notification of the activation of electronic tracking devices secreted in the

money given to the subject. I observed that the tracking devices were active and were traveling

south from the bank toward Conshohocken, Pennsylvania.

   12. The tracking devices stopped in the area of 400 River Road, Conshohocken, Montgomery

County, Pennsylvania, also located in the Eastern District of Pennsylvania.

   13. Pennsylvania State Police Trooper Thomas Yates responded to the area to investigateand

located a white work trailer (the “work trailer”) at the Republic Services River Road Transfer

Station. Trooper Yates entered the work trailer and observed CHRISTOPHER LARUE standing

at an open locker with the name “LARUE” displayed on it. Trooper Yates advised that he

observed a black backpack in the open locker, which was consistent with the item described by

the tellers. Additionally, LARUE was visibly upset and agitated upon seeing Trooper Yates.

   14. Trooper Yates attempted to secure LARUE for an investigatory detention and grabbed

LARUE’s left hand to apply handcuffs. LARUE began to struggle with the Trooper and

attempted to stop his attempts to detain him. LARUE then drew a small silver handgun, later

determined to be a North American Arms Guardian .32 caliber pistol, with his right hand and

pointed it over his left shoulder at Trooper Yates’s head and stated “Do you want to fucking die

today?” while pulling the trigger multiple times. The firearm did not discharge a round.

   15. To secure LARUE, Trooper Yates released his grip on LARUE’s hand, at which time


                                                 3
             Case 2:20-mj-02170 Document 1 Filed 12/16/20 Page 5 of 6




LARUE racked the slide on the firearm to load the weapon. Trooper Yates was able to take

physical control of LARUE and successfully secured him in handcuffs.

   16. The investigating police departments, Perkasie Borough and the Pennsylvania State

Police, obtained search warrants for the work trailer and LARUE’s vehicle. The search of the

work trailer, including LARUE’s locker, resulted in the recovery of electronic tracking devices

consistent with those utilized by QNB Bank, U.S. currency, a box of .32 caliber ammunition, a

knit hat with eye holes, a magazine for a .32 caliber firearm, black sweatpants and other items.

   17. Also recovered from the backpack inside the locker were “bait bills” which had been

reported stolen from the bank. “Bait bills” are a pre-selected and recorded set of U.S. currency

of which the bank maintains a record of the serial numbers. I have confirmed that the serial

numbers of the money stolen from QNB Bank in Perkasie on October 19, 2020 matched the

recovered “bait bills” inside the backpack from LARUE’s locker.

   18. On October 20, 2020, a representative of the Federal Deposit Insurance Corporation

(FDIC) confirmed that the QNB Bank branch noted above was insured at the time of the bank

robbery.




                                                4
             Case 2:20-mj-02170 Document 1 Filed 12/16/20 Page 6 of 6




   19. For the foregoing reasons, there is probable cause to believe that CHRISTOPHER

LARUE violated 18 U.S.C. §§ 2113(a), (d) (Bank Robbery), and 924(c) (Brandishing a Firearm

during a Crime of Violence), and therefore, I respectfully request that an Arrest Warrant be

issued.



                                             __/s/ Adam Sucheski______
                                             ADAM SUCHESKI
                                             Special Agent
                                             Federal Bureau of Investigation




Sworn to and subscribed
before me this 16th day of December 2020.


___/s/ Richard A. Lloret       ____
HONORABLE RICHARD A. LLORET
United States Magistrate Judge




                                                5
